Citation Nr: 0413731	
Decision Date: 05/28/04    Archive Date: 06/02/04

DOCKET NO.  01-08 982	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a back injury.  

2.  Entitlement to service connection for a right knee 
injury.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jeffrey J. Schueler, Counsel


INTRODUCTION

The appellant had active service from March 1968 to January 
1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2000 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida.  In that determination, the RO 
denied the appellant's claims of entitlement to service 
connection for back and right knee injuries.  The appellant 
disagreed and this appeal ensued.  

During the course of this appeal, the appellant has claimed 
he sustained injury to his toe and ankle (possibly on the 
right side) at the same time he injured his right knee.  
These issues are referred to the RO for appropriate 
development.  

The Board herein REMANDS the case to the RO via the Appeals 
Management Center, in Washington, D.C., for further 
evidentiary development and adjudication.  


REMAND

The appellant contends he has residuals of two separate 
injuries incurred while on active duty.  In the first, 
estimated to have occurred sometime in later 1968 or early 
1969 while stationed in Germany, the appellant maintains he 
twisted his right knee when a bridge trailer fell across his 
legs.  In the second, he asserts he injured his back in a 
motor vehicle accident near Joliet, Illinois, on July 31, 
1969.  

The record includes the service medical records, as well as 
treatment records from several health care professionals 
identified by the appellant.  He has also reported, in his 
statements and in his hearing testimony, that he received 
treatment immediately after the July 31, 1969, motor vehicle 
accident at Silver Cross Hospital in Joliet.  Documentation 
of this treatment - presuming it exists - would be highly 
relevant in addressing the appellant's assertions.  After 
reasonable efforts are expended to obtain such records, the 
RO should schedule the appellant for a VA examination to 
ascertain the nature and etiology of the current back and 
right knee symptomatology.  

This case is REMANDED for the following action:  

1.  The RO must review the claims file 
and ensure that all obligations under the 
Veterans Claims Assistance Act of 2000 
(VCAA) have been satisfied.  38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002); 
38 C.F.R. § 3.159(b).  See also 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

2.  Obtain from the appellant an 
authorization for release of records from 
the Silver Cross Hospital in Joliet, 
Illinois, for the period from July to 
September 1969.  If the appellant 
provides an authorization, ask the Silver 
Cross Hospital to provide copies of all 
medical records in its possession 
concerning the appellant during the 
applicable time frame.  If such records 
are not available, ask the hospital to 
report this fact in writing.  Associate 
all documents obtained with the claims 
file.  

3.  Schedule the appellant for a 
VA orthopedic examination to determine 
the nature and likely etiology of the 
current back and right knee 
symptomatology.  Send the claims folder 
to the physician for review; any report 
written by a physician should 
specifically state that such a review was 
conducted.  Ask the physician to opine - 
based on review of the evidence of 
record, examination of the appellant, and 
her or his professional expertise - 
whether the back and right knee 
symptomatology is more likely than not 
(i.e., probability greater than 
50 percent), at least as likely as not 
(i.e., probability of 50 percent), or 
less likely than not (i.e., probability 
less than 50 percent) related to an 
injury documented in the service medical 
records.  A complete rationale should be 
given for all opinions and conclusions 
expressed.  

4.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record and adjudicate the claims.  If any 
benefit sought on appeal remains denied, 
the appellant should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.  

Thereafter, the case should be returned to the Board for 
further consideration, if otherwise in order.  By this 
REMAND, the Board intimates no opinion as to any final 
outcome warranted.  However, the appellant has the right to 
submit additional evidence and argument on the matter herein 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




